Citation Nr: 1440788	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for allergic rhinitis.

5. Entitlement to service connection for gastroesophageal reflux disorder (GERD).

6. Entitlement to service connection for traumatic brain injury (TBI).

7. Entitlement to service connection for sleep apnea.

8. Entitlement to an initial rating higher than 10 percent for a small disc protrusion with concomitant osteophyte producing indentation of the thecal sac levels C3-C4 and C5-C6 of the cervical spine (cervical spine disability).

9. Entitlement to a higher initial rating for disc protrusion at L5-S1 and osteophyte at apophyge levels L4-L5 and L5-S1 of the lumbar spine (lumbar spine disability), evaluated as 10 percent disabling prior to November 28, 2011 and as 20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to July 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
In pertinent part, the December 2009 rating decision denied service connection for bilateral hearing loss, bronchitis, headaches and allergic rhinitis.  That rating decision also granted service connection for cervical and lumbar spine disabilities and assigned a 10 percent rating for each disability, effective July 16, 2009.  The February 2011 rating decision denied service connection for GERD, sleep apnea and TBI.

In a subsequent rating decision dated in May 2012, the RO increased the rating for the lumbar spine disability to 20 percent disabling, effective November 28, 2011.

The issues of entitlement to service connection for bilateral hearing loss and headaches, as well as the evaluation of the lumbar spine from November 28, 2011,  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is objective showing or diagnosis of bronchitis at any time during the rating period on appeal.

2. There is objective showing or diagnosis of allergic rhinitis at any time during the rating period on appeal.

3. There is objective showing or diagnosis of GERD at any time during the rating period on appeal.

4. There is objective showing or diagnosis of TBI at any time during the rating period on appeal.

5. There is objective showing or diagnosis of sleep apnea at any time during the rating period on appeal.

6. Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by subjective complaints of pain, with objective evidence revealing forward flexion to 40 degrees and combined range of motion to 230 degrees; there was no showing of muscle spasms or guarding and his cervical spine disability did not result in incapacitating episodes.  

7. Prior to November 28, 2011, the Veteran's lumbar spine disability was manifested by subjective complaints of pain, with objective evidence revealing forward flexion to 90 degrees.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2. The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3. The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

4. The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

6. The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

7. The criteria for an initial rating in excess of 10 prior to November 28, 2011 and have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The lumbar and cervical spine claims stem from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Turning to the service connection claims, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through notice letters dated in July 2009 and January 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided VA examinations in August 2009, September 2009, October 2010, and November 2011, which are adequate for the purposes of determining service-connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations are also sufficient for determining the appellant's initial increase rating claims as they described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The report from the October 2010 VA examiner noted that the Veteran failed to appear for ordered studies in connection with his claims of entitlement to service connection for GERD and sleep apnea.  He has not provided a reason for not attending the scheduled tests.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. §3.655 (2013).

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


I. Service Connection 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bronchitis

The Veteran asserts that bronchitis had its onset during military service.

A review of the service treatment records (STRs) note complaints of coughing and chest pain.  Records dated in August 2007 note a diagnosis of acute bronchitis.  In the February 2009 separation examination, the appellant had normal lungs.  In the report of medical history provided at separation, the Veteran reported that he had bronchitis; however, there was no indication that the condition was still present.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted episodes of acute bronchitis during active duty, treated and resolved.  The examiner determined that there was no evidence of bronchitis at the time of the examination.  Moreover, no other post-service clinical evidence demonstrates bronchitis.  

In the absence of any competent evidence of bronchitis, the Board must conclude that the Veteran does not currently suffer from such disability.  Without competent evidence of an underlying current disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board acknowledges that Veteran's contention that his bronchitis was diagnosed during service.  While he is competent to say he experienced respiratory symptoms during active duty, he is not competent to report that he currently has bronchitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Absent a showing of current chronic bronchitis, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for bronchitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Allergic Rhinitis

The Veteran asserts that allergic rhinitis had its onset during military service.

Service treatment records dated in April 2009 note a diagnosis of allergic rhinitis.

The Veteran was afforded a general VA examination in August 2009.  At the time of the examination, he stated that after arriving to Iraq, he started to notice nasal stuffiness, abundant mucous secretions, scratchy throat, watery and itchy eyes and difficulty breathing through his nose.  He reported that he was given prescription treatment and the symptoms improved.  The course since onset was noted as being intermittent with remissions.  The Veteran was not being treated for the condition at the time of the examination.  His sinus examination was noted as normal.

The Veteran had an additional examination in September 2009.  At the time of the examination, he had subjective complaints of interference with breathing through the nose, recurrent nasal stuffiness and purulent discharge.  However, on examination, allergic rhinitis was not present.

Without competent evidence of an underlying current disability, the Board must deny the Veteran's claim.  See Degmetich, supra.

The Board acknowledges that Veteran's assertions of difficulty breathing.  While the Veteran is competent describe symptoms observable by lay persons, he is not competent to report that he currently has allergic rhinitis.  See Jandreau supra.  Consequently, his lay assertions cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Absent a showing of allergic rhinitis, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for allergic rhinitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

GERD

The Veteran asserts that he has suffered from discomfort in the stomach since service.  

STRs dated in September 2004 note complaints of abdominal cramping and diarrhea related to the flu.  Prior records dated in June and July 2004 also note complaints of diarrhea.  However, the records do not note a diagnosis of GERD or any other digestive disability.  No disability was noted on separation examination.  In a Report of Medical History, the Veteran noted frequent indigestion or heartburn but denied stomach trouble more generally.  

The Veteran was afforded a general VA examination in August 2009.  At the time of the examination, there was no history of nausea, vomiting, diarrhea, constipation, indigestion, abdominal swelling or pain, or regurgitation noted.  The Veteran's abdomen/gastrointestinal examination was normal.

The Veteran was afforded another VA examination in October 2010.  At the time of the examination, he reported that while stationed in Iraq, he started to feel discomfort in the stomach with a burning sensation and felt like throwing up due to certain types of food.  He also reported a history of nausea that occurred weekly.  The precipitating factors were eating certain foods and the sitting in the reclining position.  As noted, the Veteran failed to report to the x-rays ordered in conjunction with examination.  Therefore, the examiner was unable to provide a diagnosis or an etiological opinion.  

After review of the record, the Board finds that service connection for GERD is not warranted.  Although the Veteran reported that symptoms associated with GERD began during military service, his STRs and in-service examination reports contain no objective evidence of GERD.  Moreover, there is no VA or private medical evidence of record to show a current diagnosis of GERD.  In this regard, the Board reiterates that because the Veteran, without good cause, failed to report for his scheduled VA examination, the Board is compelled to adjudicate the claim on the record before it.  See 38 C.F.R. § 3.655. 

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having GERD, the claim for service connection for GERD must be denied.  See Brammer, supra.  In finding that service connection for GERD is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2013).




TBI

The Veteran asserts that he suffers from TBI as a result from an in-service fall where he fell approximately 6 to 8 feet.

In the appellant's separation report of medical history dated in February 2009, he indicated that he suffered an in-service head injury in 2003.  Subsequent service treatment records dated in April 2009 note a TBI referral and a record dated in May 2009 notes a follow-up visit for a concussion/head injury. 

The Veteran was afforded a VA examination in October 2010.  After examination, it was determined that the claimed head trauma does not fulfill the criteria for traumatic brain injury.

Based on the evidence, the Board finds that service connection for TBI is not warranted.  In this regard, the record does not indicate that the Veteran has a current disability diagnosed as TBI or as residuals of TBI.  As such, the criteria for establishing service connection for TBI have not been met.  38 C.F.R. § 3.303; see also Brammer, supra.  (The Board notes that the claim of headaches is separately addressed in the remand portion of this decision.)

Absent a showing of TBI, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for TBI must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Sleep Apnea

The Veteran asserts that sleep apnea had its onset during military service.

Service treatment records are negative for treatment for or a diagnosis of sleep apnea.  Moreover, the Report of Medical History completed at separation is silent as to any relevant complaints.

In VA treatment records dated in December 2009, the appellant reported difficulty breathing while sleeping; however a diagnosis of sleep apnea was not provided. 

The Veteran was afforded a VA examination in October 2010.  At the time of the examination, the reported that during his last tour to Iraq, he noticed choking while sleeping, sleep interruptions and snoring.  He also indicated that he noticed that he was sleepy during the day and that the condition had gotten progressively worse since its onset.  The examiner reported that a diagnosis of sleep apnea was deferred due to the Veteran's failure to have the sleep study done.  Therefore, a diagnosis could not be reached.  See 38 C.F.R. § 3.655.

Absent a current diagnosis of sleep apnea, the Veteran does not meet the criteria for service connection for that disorder. Accordingly, service connection is not warranted, and the appeal is denied.


II. Initial Increased Rating Claims 

General Legal Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. §§ 4.7, 4.21. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  Id. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or,  combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Code 5243. 

VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Cervical Spine

The Veteran contends that his cervical spine disability warrants a rating higher than 10 percent.

The Veteran was afforded a VA examination in August 2009.  At the time of the examination, his symptoms consisted of symptoms of stiffness, spasms and pain.  However, there were no flare-ups, incapacitating episodes or ankylosis of the cervical spine.  His posture and gait were normal.  

Range of motion testing revealed: flexion to 45 degrees; extension to 45 degrees; left and right lateral flexion to 45 degrees and left and right rotation to 80 degrees.  There was evidence of pain following repetitive motion; however, there was no additional limitation after three repetitions of range of motion testing.

The Veteran was afforded an additional VA examination in November 2011.  He did not report flare-ups at the time of the examination.  There was also no guarding and/or muscle spasm, muscle atrophy, radicular pain, neurologic abnormalities, intervertebral disc syndrome or incapacitating episodes noted at the time of examination.  

Range of motion testing revealed forward flexion to 40 degrees with objective evidence of painful motion at 40 degrees; extension to 40 degrees with objective evidence of painful motion at 40 degrees; right and left lateral flexion to 40 degrees with objective evidence of painful motion at 40 degrees; and right and left lateral rotation to 70 degrees with objective evidence of pain at 70 degrees.  There was no additional limitation in range of motion or functional loss and/or impairment following repetitive testing.  

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  The range of motion measurements listed above do not meet the criteria for a 20 percent rating and the record does not show muscle spasm or guarding that would result in an abnormal gain or abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain.  However, despite his subjective complaints of pain, the objective evidence of record does not show any additional functional limitation due to pain that are tantamount to the degrees of limitation required to achieve the higher 20 percent evaluation.  As such, a higher evaluation based on limitation of motion is not available here.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the Veteran has not been diagnosed with intervertebral disc disease and in any event the evidence does not reflect any incapacitating episodes related to his cervical spine disability.  Therefore, a higher evaluation under Diagnostic Code 5243 is not available.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, there were no neurologic abnormalities noted at the time of examination.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's cervical spine disability warranted a rating in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lumbar Spine Prior to November 28, 2011

The Veteran asserts that his lumbar spine disability warrants a rating higher than 10 percent during this stage of the appeal period.

The Veteran was afforded a VA examination in August 2009.  At the time of the examination, there were no flare-ups, incapacitating episodes or symptoms of stiffness, spasms and pain.  There was also no evidence of ankylosis of the lumbar spine, muscle spasms, localized tenderness or guarding.  The appellant's posture and gait were normal.  

Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees; left and right lateral rotation to 30 degrees and left and right flexion to 30 degrees.  There was evidence of pain following repetitive motion; however, there was no additional limitation in range of motion after repetitive testing.

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted at any point prior to November 28, 2011.  In this regard, the evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Furthermore, there is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

The Board acknowledges the Veteran's complaints of pain throughout the appeal period.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for and increased evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does 
not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the Board finds that an evaluation greater than those discussed above is not warranted because there is no evidence of incapacitating episodes.

Finally, the Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, there were no neurologic abnormalities noted at the time of examination.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted with respect to this period of the appeal.

In light of the above, an initial disability rating in excess of 10percent for a lumbar spine disability is not warranted prior to November 28, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board finds that the Veteran's cervical and lumbar spine disabilities do not warrant referral for extra-schedular consideration.  

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's cervical and lumbar spine disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his cervical and lumbar spine disabilities.  The November 2011 VA examiner noted that the Veteran is employed in housekeeping.  Although the Veteran has been placed on light duty due to his lumbar spine disability, there is no evidence of unemployability due to the service-connected disabilities adjudicated above.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.




ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for TBI is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating higher than 10 percent for a cervical spine disability is denied.

Entitlement to an initial rating higher than10 percent prior to November 28, 2011 and 20 percent thereafter for a lumbar spine disability is denied.


REMAND

Headaches

The Veteran was afforded a VA neurological examination in August 2009.  The examiner diagnosed tension headaches.  However the examiner did not provide an etiological opinion with regard to any relationship to service.  Thus, remand is necessary to afford the Veteran another VA examination.

Hearing Loss

The Veteran was afforded a VA audiological examination in August 2009.  The examiner diagnosed normal to mild bilateral sensorineural hearing loss.  However, the examiner did not provide and etiological opinion and rationale.  As such, the examination is not adequate to determine service connection.

The appellant was afforded an additional VA examination in December 2011.  The examiner determined that the Veteran had normal hearing in the right ear and diagnosed sensorineural hearing loss for the left ear.  The examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran presented with fluctuating hearing loss of the left ear during service.  He also noted that during service, the appellant was exposed to acoustic trauma, but there was no major progression in hearing loss and in 2009, he presented with normal hearing.  The examiner also determined that the hearing disability preexisted military service.

A review of the Veteran's May 2001 entrance examination indicates that he had left ear hearing loss for VA purposes at entrance into military service.  The examination also notes some degree of hearing loss in the right ear.  The Veteran had a number of audiological examinations during service which notes shifts in hearing acuity in both the left and right ears.  Based on the foregoing, remand is necessary for clarification regarding the threshold shifts in hearing acuity demonstrated in service and their significance to the current disability.

Lumbar Spine as of November 28, 2011

As of November 28, 2011, the Veteran's lumbar spine disability has been assigned a 20 percent rating.  He contends that a higher rating is warranted.

The November 28, 2011 VA examination that served as a basis for an increase to a twenty percent rating indicated flare-ups reported by the Veteran.  The examiner discussed functional impact with repetitive motion but did not explain whether there was any functional limitation specifically related to the periods of flare-ups, as required by  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurologic examination for the purpose of determining the nature and etiology of headaches.  The claims file, including this remand, must be made available for review.  Such review must be noted in the examination report.

After reviewing the record and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are etiologically related to military service.

2. Schedule the Veteran for a VA audiological examination.  The claims file, including this remand, must be made available for review.  Such review must be noted in the examination report.

After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a. Whether it is clear and unmistakable that bilateral hearing loss preexisted the Veteran's active military service?

b. If so, whether bilateral hearing loss was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

c. If the bilateral hearing loss is determined not to preexist military service, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) etiologically related to military service.

The examiner should also discuss the threshold shifts in the Veteran's hearing acuity demonstrated in service and their significance, if any, to the current disability.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for an orthopedic examination of the spine.  All range of motion findings should be noted and the examiner should state whether there is any additional functional limitation with repetitive movement or at times of flare-up.  The extent of additional limitation should be expressed in degrees.  If no flare-ups are presently reported the examiner should still estimate the functional impact of the flare-ups not at the November 2011 examination.

4. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


